Citation Nr: 0727427	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-12 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
postoperative residuals of right pterygium surgery.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that new and material evidence had 
been submitted to reopen the veteran's claim of service 
connection for postoperative residuals of right pterygium, 
but denied the claim on its merits.  

During the pendency of the appeal, the veteran testified at a 
travel board hearing before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a November 2000 decision, the Board determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim of service connection for postoperative 
residuals of right pterygium surgery, previously claimed as a 
right eye disorder.

3.  Since the prior November 2000 decision, evidence that 
relates to an unestablished fact necessary to substantiate 
the claim has not been presented or secured.


CONCLUSION OF LAW

The November 2000 Board decision that denied reopening the 
claim of entitlement to service connection for postoperative 
residuals of pterygium surgery, previously claimed as a right 
eye disorder is final.  Evidence submitted since that 
decision is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January and June 2005 letters sent to the 
veteran.  In the letters, the veteran was informed that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post-service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim for service 
connection for postoperative residuals of right pterygium 
surgery in the June 2005 VCAA letter, and his claim was 
subsequently readjudicated.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
February 2005 rating decision, the veteran has not been 
prejudiced, as the claim of entitlement to service connection 
for postoperative residuals of right pterygium surgery is 
denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and VA outpatient treatment records from June 
1981 to February 2005.  The veteran was also provided an 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

III.  Decision

At the time of the November 2000 Board decision, which denied 
to reopen the claim for service connection for a right eye 
disorder, the evidence of record consisted of the veteran's 
service medical records, VA outpatient treatment records from 
June 1981 to May 1997, results from VA examinations conducted 
in December 1965 and April 1996, and hearing testimony 
presented by the veteran in March 1996 and April 1997 
Decision Review Officer (DRO) hearings.  

Service medical records note that the veteran's November 1961 
induction examination indicated bilateral pterygium 
encroaching on the cornea, but not interfering with vision.  
Upon separation, the veteran reported on his October 1963 
report of medical history as having eye trouble, and clinical 
evaluation of the eyes was noted as being abnormal due to 
pterygium in the inner canthus of the right eye, extending 
1.5 mm over the cornea.  

His claim had been previously denied in a December 1965 
rating decision on the basis that his pterygium preexisted 
service, and was not aggravated by service.

In the November 2000 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a right eye disorder.  The 
Board noted that the veteran's VA outpatient treatment 
records reflect post service treatment and the current status 
of his right eye disorder, but the records do not comment 
specifically on whether the condition, which pre-existed 
service, underwent a permanent increase in severity due to 
service.  Furthermore, the Board indicated that the April 
1996 VA examination only gave a picture of the veteran's 
symptomatology, without reference to whether the right eye 
disorder was aggravated by service.  The Board concluded that 
the VA outpatient treatment records submitted were considered 
new; however, they were not deemed material since they did 
not bear directly and substantially upon the issue of service 
connection for a right eye disorder that began in or was 
aggravated by service.  The veteran was notified of the 
denial in November 2000, including his appeal rights, and he 
did not appeal the decision.  Thus, it is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that the RO reopened the veteran's claim for 
postoperative residuals of right pterygium surgery in its 
February 2005 rating decision. The Board is required to 
address the issue of reopening despite the RO's denial of 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380 (1996).

During the May 2007 hearing, the veteran testified that in 
service, he incurred a growth on his right eye near the sight 
area, which required surgery.  He explained that after 
surgery, he remained in the hospital for approximately ninety 
days and immediately began to lose his eyesight.  The veteran 
stated that upon discharge from service, he sought treatment 
for his eye disorder, but currently is not receiving any 
treatment for his right eye vision loss.  The veteran 
contends that the pterygium surgery performed during service 
caused his current loss of vision in the right eye.  

Based upon the evidence of record, the Board finds that the 
veteran has not presented evidence since the November 2000 
Board decision which raises a reasonable possibility of 
substantiating the claim for service connection for 
postoperative residuals of right pterygium surgery.  Since 
the November 2000 Board decision, the evidence received into 
the record includes VA outpatient treatment records from 
March 2004 to February 2005 and a February 2005 VA 
examination.  No reference is made in the VA outpatient 
treatment records as to the veteran's loss of vision in the 
right eye or any other postoperative residuals from the 
pterygium surgery performed during his military service.  The 
February 2005 VA examination reflects a diagnosis of blind 
right eye with causes unknown, and the examiner opined that 
the veteran's pterygium surgery performed during service is 
unrelated to his loss of vision in the right eye.  

While the evidence submitted in connection with his claim is 
new, in that it was not previously of record, it is not 
material, as it does not show that the veteran's pterygium 
was aggravated by service, or that any current eye problems 
are otherwise related to service.  The VA outpatient 
treatment records indicate no complaints or treatment for his 
vision loss in the right eye.  Furthermore, the VA examiner 
concluded during the February 2005 VA examination that the 
veteran's vision loss in the right eye is more likely than 
not unrelated to the pterygium surgery performed in May 1963, 
during his active service.  Clearly, this opinion is adverse 
to the veteran's claim, and such adverse evidence cannot be 
used to reopen a claim.  The Court has held that evidence 
which is unfavorable to the veteran's case may not "trigger 
a reopening" of the claim.  See Villalobos v. Principi, 3 
Vet. App. 450, 452 (1992).  

We do not doubt that the veteran sincerely believes such a 
relationship exists, but he is not competent, as a layperson, 
to render an opinion as to medical causation.  Therefore, he 
is not competent to refute the objective opinion of the VA 
examiner.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Furthermore, the veteran's contentions that his 
current eye complaints are related to his in-service surgery 
were already expressed prior to the November 2000 Board 
decision.

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for postoperative residuals 
of right pterygium surgery.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Having found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
postoperative residuals of right pterygium surgery is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


